*728Territory of Michigan ss
SUPREME COURT OF THE TERRITORY OF MICHIGAN OF THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND TWENTY-TWO.
The Grand Jurors of the United States in and for the body of the territory of Michigan do upon their oath present. That John Sargent late of the county of Wayne in said territory, laborer, contriving and intending to defraud one George Price of a certain large sum of money due to him from the United States, on the twentieth day of November in the year of our Lord one thousand eight hundred and seventeen, at Detroit, in the county of Wayne and within the territory of Michigan, wittingly, subtilly and falsely did forge and make and cause to be forged and made a certain false writing, purporting to be executed, signed, and made by the said George Price and in itself purporting to be an authority or letter of attorney from him the said George Price to one Thomas Sargent: in which said letter of attorney is mentioned and supposed in substance (among other things) that the said George Price thereby appointed and ordained the said Thomas Sargent the true and lawful attorney of him the said George Price, to demand and receive from the United States the amount of a certain claim of him the said George Price against the United States for a certain quantity of oats which had been valued or appraised at one hundred and fifty dollars: to the great damage of the said George Price, against the form of the statute in such case made and provided and against the peace of the United States and their dignity.
And the Jurors aforesaid upon their oath aforesaid, do further present, that the said John Sargent, being a person of wicked disposition, and contriving and intending the said George Price unjustly to injure, defraud and aggrieve, on the said twentieth day of November, in the year last aforesaid, at Detroit aforesaid, falsely did utter and publish one false forged writing, purporting to be made and published by the aforesaid George Price, as a true writing, he the said John Sargent knowing that writing to be a false, forged and counterfeited writing, the same writing in itself purporting to be a letter or power of attorney from the said George Price to one Thomas Sargent and to bear date on the twentieth day of November, in the year one thousand eight hundred and seventeen, in which said writing is mentioned and supposed in substance (among other things) that he the said George Price did appoint and ordain one Thomas Sargent to be the true and lawful attorney of him the said George Price, to ask, demand, receive and receipt to the United States for a certain claim of him the said George Price against the said United States for a certain quantity of oats which, under oath, had been appraised at one hundred and fifty dollars — he the said John Sargent *729at the said time that he the said John Sargent uttered and published the said last mentioned false and forged writing, in form aforesaid as a true writing well knowing the said writing to be falsely forged — to the great damage of the said George Price, against the statute in such case made and provided, to the evil example of all others in like cases offending and against the peace of the United States and their dignity. Chas Larned AtUGen1